          Case 5:21-po-00511-MLC Document 5 Filed 07/30/21 Page 1 of 2




                                                                                               FILED
               UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF WYOMING
                                                                                          9:48 am, 7/30/21
UNITED STATES OF AMERICA
                                                                                   U.S. Magistrate Judge
                                             Plaintiff,

vs.                                                        Case Number: 5:21-po-511-MLC
Madeline Casey
                                           Defendant.


                    STATEMENT OF RIGHTS FOR PROCEEDINGS
                  BEFORE A UNITED STATES MAGISTRATE JUDGE

This document advises you of your constitutional rights and to assure you thoroughly understand
these rights. You are informed you have the following rights:

5,*+772$77251(<

You have the right to be represented by an attorney throughout all proceedings to be held in this
matter.You may retain counsel at your own expense or, at the expense of the United States, a
court appointed attorney may represent you if you qualify as an indigent and may be sentenced
to a term of imprisonment. U.S. CONST. amends. VI, XIV; Scott v. Illinois, 440 U.S. 367
(1979). If you fully understand you have the right to an attorney, but do not want an attorney’s
services, you must sign the Waiver of Rights to Attorney form

),)7+$0(1'0(175,*+7725(0$,16,/(17

You have the right to remain silent and anything you voluntarily say about the charge(s) brought
against you can and will be used against you. If you testify on your own behalf at trial, you will
be considered as having waived your Fifth Amendment right to remain silent and any statement
you make under oath may be used against you, especially if the statement may be incriminating.
You may also be subject to cross-examination by the prosecutor and trial judge.

5,*+772%$,/

You have the right to be released on reasonable bail pending trial if you are not determined as a
flight risk or a danger to the community.




                                             Page  of 
WY 0                                                                              5HYLVHG
          Case 5:21-po-00511-MLC Document 5 Filed 07/30/21 Page 2 of 2




67$7(0(172)5,*+76



(175<2)3/($

<RXPD\SOHDGJXLOW\RUQRWJXLOW\WRDQ\RUDOOFKDUJHVILOHGDJDLQVW\RXLQWKLVmatter. If you
plead not guilty, the government must prove your guilt beyond a reasonable doubt at a trial. If
any witnesses testify against you, you have the right to cross-examine those witnesses. You
also have the right to present evidence in your defense and the right to choose whether or not
you want to testify; you cannot be made to testify against your will. If you choose not to testify,
thereby exercising your right to remain silent, the court will draw no infer-ence as to your guilt
or innocence.

,I\RXSOHDGJXLOW\\RXDUHDGPLWWLQJDOOWKHHVVHQWLDOHOHPHQWVDJDLQVW\RX7KHUHZLOOEHQR
WULDODQG\RXZLOOJLYHXS\RXUULJKWWRFRQIURQWDQGFURVVH[DPLQHZLWQHVVHV,IFRQYLFWHGD
GHIHQGDQWZKRLVQRWD8QLWHG6WDWHVFLWL]HQPD\EHUHPRYHGIURPWKH8QLWHG6WDWHVGHQLHG
FLWL]HQVKLSDQGGHQLHGIXWXUHDGPLVVLRQLQWRWKH8QLWHG6WDWHV

5,*+7720$.(0,7,*$7,1*67$7(0(176

If you plead guilty, you have a right to make mitigating statements to explain the circumstances
leading to your arrest, which may lessen certain penalties at sentencing.

7+(5,*+772$33($/

In the event you plead not guilty before the Magistrate Judge and are subsequently convicted,
you have the right to appeal the conviction to the United States District Court within fourteen
(14) days from the entry of judgment against you by filing written notice thereof with the Clerk
of Court.

&216(1772352&(('%<9,'(27(/(&21)(5(1&(257(/(3+21(

If applicable, and by signing this document, you consent to an arraignment and sentencing to
occur by video teleconference or telephone. FED. R. CIV. P. 43(b)(2).

I hereby acknowledge I have read the foregoing Statement of Rights and fully understand them.




Dated this 30
           BBBBB day of July
                        BBBBBBBBBB, 20BBBBB.V
                                      21              Madeline Casey
                                                 Signature of Defendant




                                              Page  of 
